DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claim Rejections - 35 USC § 103
Claims 1-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al (US 9,441,098) in view of Mazumdar et al (US 9,090,730).
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on August 23, 2021 and is incorporated here by reference.
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isitman et al (US 9,441,098) in view of Mazumdar et al (US 9,090,730) and Sandstrom (US 2010/0160513).
The rejection is adequately set forth in paragraph 7 of the Office Action mailed on August 23, 2021 and is incorporated here by reference.
Response to Arguments
The objections set forth in paragraphs 2-4 of the office action mailed on August 23, 2021 are withdrawn in light of applicant’s amendment filed on November 12, 2021.
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument: The teachings of Mazumdar is not applicable to the embodiment of Isitman and the presently claimed invention.  Those of ordinary skill in the art would not be motivated to 
Examiner’s response:  While applicant argues that the Examples of Mazumdar only show SBR rubbery polymers, it is noted that Mazumdar teaches that the functionalization can occur on a homopolymer of polybutadiene.  Please refer to Claims 6 and 7 which note that the styrene is an optional component of the functionalized rubber polymer.   While polybutadiene may not be exemplified in the specification of Mazumdar, it does not obviate the more broad teachings in the rest of the prior art specification.  As polybutadiene is an appropriate rubbery polymer to functionalize according to Mazumdar, it is appropriate for use in combination with Isitman for the above obviousness rejection.  
Applicant’s argument:  Experimental Sample Z exhibits improved wet traction, rolling resistance, wear resistance, and winter performance over Control Sample X and Control Sample Y.  This could not have been anticipated from the teachings of the prior art. 
Examiner’s response:  The examiner has considered the data presented in Tables 1 and 2 of the specification.  There is only one inventive example presented and as such, the data is not commensurate in scope to that of the claimed invention.  For example, the loading of each of the functionalized polybutadiene rubbers in the blend vary from 20 to 80 phr, however, only one loading is tested.  Therefore, unexpected results over the entire scope of the claimed invention cannot be determine and therefore, applicant’s argument of unexpected results is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner




/DORIS L LEE/Primary Examiner, Art Unit 1764